Citation Nr: 9931775	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  99-13 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 determination by the Manila, 
Philippines, Department of Veteran's Affairs (VA) Regional 
Office (RO), which denied the appellant's claim for VA 
benefits





FINDING OF FACT

The appellant did not have recognized service in the Armed 
Forces of the United States.



CONCLUSION OF LAW

The appellant does not meet the eligibility requirements for 
entitlement to VA benefits. 38 U.S.C.A. §§ 101(2), (24), 
5107(a) (West 1991); 38 C.F.R. §§ 3.1, 3.5, 3.8, 3.9, 3.203 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6. 

The appellant sought eligibility for VA benefits in June 
1998.  In support of his claim the appellant submitted 
Certification from the Republic of the Philippines, 
Department of National Defense, General Headquarters, Armed 
Forces of the Philippines dated in August 1991.  

In August 1998, the U.S. Army Reserve Personnel Center 
(ARPERCEN) notified the RO that the appellant had "no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces." 

Under authority granted in 38 U.S.C.A. § 501 (West 1991), VA 
has established requirements for verifying recognized service 
in the United States Armed Forces for purposes of eligibility 
for VA benefits.  Sarmiento v. Brown, 7 Vet. App. 80, 82-83 
(1994); 38 C.F.R. § 3.203.  That regulation provides that:

For the purpose of establishing 
entitlement to pension, compensation, 
dependency and indemnity compensation or 
burial benefits the Department of 
Veterans Affairs may accept evidence of 
service submitted by a claimant (or sent 
directly to the Department of Veterans 
Affairs by the service department), such 
as a DD Form 214, Certificate of Release 
or Discharge from Active Duty, or 
original Certificate of Discharge, 
without verification from the appropriate 
service department if the evidence meets 
the following conditions:
(1)	The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and
(2)	The document contains needed 
information as to length, time and 
character of service; and
(3)	In the opinion of the Department of 
Veterans Affairs the document is genuine 
and the information contained in it is 
accurate.
(b)	Additional requirements for pension 
claimants.
In addition to meeting the requirements 
of paragraph (a) of this section, a 
document submitted to establish a 
creditable period of wartime service for 
pension entitlement may be accepted 
without verification if the document (or 
other evidence of record) shows:
(1)	Service of 4 months or more; or
(2)	Discharge for disability incurred in 
line of duty; or
(3)	Ninety days creditable service based 
on records from the service department 
such as hospitalization for 90 days for a 
line of duty disability.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with Armed Forces of United States, the period of 
active service will be from the date certified by the Armed 
Forces as the date of enlistment or date of report for active 
duty whichever is later to date of release from active duty, 
discharge, death, or in the case of a member of the 
Philippine Commonwealth Army June 30, 1946, whichever was 
earlier.  38 C.F.R. § 3.9 (1999).

The veteran has not submitted evidence under 38 C.F.R. 
§ 3.203(a).  In such cases, 38 C.F.R. § 3.203(c) provides 
that VA shall request verification of service from the 
service department.  Moreover, the veteran asserts that he 
had guerilla service with the Philippine Commonwealth Army.  
Service with such units will be recognized only for the 
periods certified by the service department.  38 C.F.R. 
§ 3.9.

While the Board has considered the evidence and arguments 
advanced by the appellant, findings by the service department 
verifying a person's service are binding on VA for purposes 
of establishing service in the U.S Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Here, the service 
department has certified that the appellant had no qualifying 
service.  Thus, the basic eligibility requirement of 
qualifying service for entitlement to VA benefits has not 
been satisfied.

Since the appellant did not have the requisite service to 
qualify as a veteran, he has failed to establish eligibility 
for benefits based on that service.  Where, as in this case, 
the law and not the facts are controlling, the claim must be 
denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).



ORDER

The claim of entitlement to basic eligibility for VA benefits 
is without legal merit and is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

